DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks 
This Office Action is in response to the RCE filed on 05/07/2021.
Claims 1-13, 15, 17-25, 27 and 28 are pending in this application.
Claims 14, 16 and 26 have been canceled.  
Claims 1, 9 and 17 are currently amended.
Claims 1, 9 and 17 are independent claims. 
This Office Action is made non-final after an RCE filed 05/07/2020.

Request Continuation for Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2020 has been entered.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 03/18/2021 and 03/26/2021 are acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 



Claims 1-13, 15, 17-25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 

As per claims 1, 9 and 17, the amended limitations "analyzing delegation of a task of the second application to a local computing device; analyzing delegation of the task of the second application to a network- or Internet-based service; and based on the delegation analyses, deciding between delegating the task of the second application to the local computing device and delegating the task of the second application to the network-or Internet based service” are not supported by the specification.  Even after careful review of the specification examiner is unable to find clear support for the above limitation.  
The originally filed specification (Paragraph [0201]) recites: “A delegation model may allow the device to delegate portions of one or more processing tasks (e.g. tasks related to AR functionality) to nearby devices (e.g. phone or personal computer) or to network- or Internet-based services, for example. As an example, for delegable tasks, the application requiring the task provides the system (e.g. a kernel of an operating system of the device) with characteristics or a profile of the task, including the task's latency sensitivity, processing requirements, and network payload size. This may be done for each delegable subtask of the overall delegable task. Since tasks are often pipelined, contiguous chunks of the task pipeline may be delegated. The system may, in particular embodiments, take measurements of or build a model of one or more characteristics of the device. Characteristics of the device may include static properties of the device, e.g. properties of hardware components of the device including total memory installed, maximum CPU speed, maximum battery energy, or maximum bandwidth of a network interface. Characteristics of the device may also include dynamic properties of the device, e.g. operating properties of the device including available memory, current CPU capacity, available energy, current network connectivity, availability of network-based services, a tally of average user behavior among one or more users, or a predicted or expected processing time of a task (e.g. given a particular usage scenario). In particular embodiments, the device may have a model that incorporates previous and current measurements of device characteristics to aid in determining future device behavior. Based on the task characteristics or profile and these measurements or models, as well as based on whether the task may be executed on the device, the system may delegate (or not delegate) one or more portions of the task or task pipeline. For example, if the available memory on the device cannot support the processing of a task (e.g. playing a video), one or more portions of the task may be delegated. As another example, if the CPU capacity of the device cannot support processing a task (e.g. if the CPU is running at capacity due to its existing load), one or more portions of the task may be delegated. As another example, if a battery level of the device is low and the battery is not expected to provide energy to the device for as long as the expected processing time of the task, one or more portions of the task may be delegated. As another example, if the network connectivity of the device is low or non-existent, one or more portions of the task may not be delegated (e.g. if the device also has enough available memory, CPU capacity, and energy). As another example, if one or more network-based services are available to the device (e.g. cloud-based services for processing) and the device has suitable network connectivity (e.g. good available bandwidth), one or more portions of the task may be delegated. As another example, if a user of the device typically (e.g. historically) delegates the playing of videos, one or more portions of the task of playing a video may be delegated. As another example, if a predicted processing time of the task (e.g. predicted based on a model incorporating previous and current measurements of device characteristics) is beyond a certain threshold (e.g. several minutes), the task may be delegated. Any suitable characteristics of the device (e.g. static or dynamic properties) in any suitable combination may be used to determine whether to delegate a task. Furthermore, any suitable characteristics of a task of the device (e.g. including a task profile or characteristics of the task including latency sensitivity, processing requirements, or network payload size) may be used to determine whether to delegate a task, either alone or in conjunction with device characteristics. Additionally, any model of the device (e.g. device behavior) may be used, either alone or in conjunction with device or task characteristics, may be used to determine whether to delegate a task.”  

Thus, the specification merely describes making decision to delegate the task of an application from the device to another device based on various characteristics.  The above paragraph merely describes considering characteristics of the device (e.g. wearable device resource capacity) and characteristics of the task (e.g. task profile, latency sensitivity, processing requirements, etc.) to decide/determine whether the task should be delegated from the device to another device (e.g. local computing device).  Examiner acknowledges that the specification describes task may be delegated to other devices including claimed local computing device and network-or Internet-based service.  However, the specification does not describe “analyzing delegation of a task of the second application to a local computing device; analyzing delegation of the task of the second application to a network- or Internet-based service; and based on the delegation analyses, decide between delegating the task to the local computing device and network- or Internet-based service;” as recited in the claims.  Specifically, the specification does not describe deciding or determining whether the task should be delegated between a local computing device and/or network-or Internet-based service.  The specification merely describes to determine/decide when the task should be delegated from the wearable device to another device based on observed/required characteristics. For example, a wearable device may decide to delegate a task when the CPU capacity of the wearable device cannot support the processing of analyzing delegation of a task of the second application to a local computing device; analyzing delegation of the task of the second application to a network- or Internet-based service; and based on the delegation analyses, decide between delegating the task to the local computing device and network- or Internet-based service.  The specification does not describe comparing or using delegation analyses of multiple entities and deciding to delegate the task between the multiple entities as claimed.  These limitations are not described in the originally filed specification as claimed.  The amendments to claims 1, 9 and 17 introduce new matter that does not comply with the written description requirements.
The dependent claims 2-8, 10-13, 15, 18-25 and 27-28 are also rejected based on virtue of their dependency to respective base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 17-25 and 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9 and 17 also recite similar limitations and are also rejected for the same reasons discussed above for claim 1.
The dependent claims 2-8, 10-13, 15, 18-25 and 27-28 are rejected based on virtue of their dependency to respective base claims 1, 9 or 17.
   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, 9, 11, 13, 17, 19, 21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara et al. (2002/0068600 A1) (hereinafter Chihara) in view of Mottes et al. (US 2013/0095814 A1; PCT/US11/49286 filed on Aug. 26, 2011) (hereinafter Mottes) and further in view of Lee et al. (US 2011/0275391 A1) (hereinafter Lee) and further in view of Wang et al. (US 2014/0095695 A1) (hereinafter Wang).

As per claim 1, Chihara discloses (Currently Amended) An apparatus comprising: a wearable computing device comprising one or more processors and a memory; wherein the memory is coupled to the processors and comprises instructions executable by the processors (e.g. Chihara; [Fig. 1] [Fig. 2] [Fig. 3] [0050-0051] discloses wrist watch-type information apparatus [wearable computing device] having memory (57) coupled with watch CPU (43).), the processors being operable when executing the instructions to: receive a request to interact with a first application that is not being displayed on a display of the wearable computing device (e.g. Chihara; [Fig. 3] [Fig. 15] [0129-0130] [0132] discloses user of wrist-watch interacting with desired applications such as videophone application and browser interaction with any application], the display of the wrist-watch does not display any applications such as videophone application of figure 3 or browser application of figure 15.  This strongly implies that user of the wrist watch must make a request to interact with desired application before the desired application is displayed on the display of the wrist watch.  [0051] discloses user can request to perform various operations on the wrist watch via speech, operating switches or the display of the wrist-watch.  [0055-0066] [0108] [0117] [0121] [0123] further discloses how user can interact with various desired applications using the wrist-watch.).  
Furthermore, Chihara discloses delegate a task of the second application to a local computing device, wherein delegating the task to be processed by the local computing device comprises displaying on a display of the local computing device a graphical user interface associated with the second application (e.g. Chihara; [0064] the wrist watch-type information apparatus [wearable computing device] requests the mobile telephone device [local computing device] to download the electronic mail and transfer it to the wrist watch-type apparatus.  [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  Thus, the wrist watch having only short distance communication capability relies on mobile telephone to perform task of sending coded local computing device] and displaying the task processing of delegated application on the display of the mobile device and on the display of the wrist-watch type device.).
Chihara implies determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device (e.g. Chihara; [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  Thus, the wrist watch having only short distance communication capability relies on mobile telephone to perform task of sending coded image to the calling party.  [0128-0130] [Fig. 15] discloses the watch CPU [wearable computing device] transmits [delegates] the access instruction to the mobile telephone device [computing device].  It is implied that the instruction to access WWW server is delegated to the mobile telephone device from the wrist watch because the wrist watch only offers short distance communication.  Thus, Chihara implies determining whether to delegate a task of an application to a mobile phone local computing device].).  Chihara also implies a second application is running on the wearable computing device; and execute the first application at the wearable computing device (e.g. Chihara; [0028] [0051] discloses wearable device has the function [running a second application] as a wrist watch and displays the present time when the image or the data communication information is not displayed on the display unit until user tries to interact with any user desired application such as videophone application (see Fig. 3) or web-browser application illustrated in Fig. 15.  [Figs. 3 and 15] discloses executing videophone application and web-browser application [first application].  Thus, Chihara discloses running function/application that displays present time and then executing videophone/web-browser application based on user interaction with the wrist-watch.).  
As discussed above Chihara implies receiving a request to interact with first application [such as videophone/browser application of Figs. 3 and 15] from a user of the wrist-watch when the user issues instructions from the wrist-watch to make videophone call or to access WWW server.  It is understood that before user makes the request to initiate videophone/browser application [first application], the second application is being displayed [e.g. application displaying present time] and the videophone/browser application is not being displayed prior to the request.  Chihara also implies determining to delegate a task of an application from wrist-watch to mobile terminal device and delegating the task of an application to a local computing device; and displaying on a display of the mobile phone and a wrist-watch graphical user interfaces associated with the application (e.g. Chihara [0064] [0117-0118] [0128-0130] [Fig. 15]) and executing the first application (e.g. Chihara [Figs. 3 and 15]).
in response to the request, determine whether a second application is running on the wearable computing device; in response to a determination that the second application is running on the wearable computing device, the processor being operable when executing the instructions to: analyze delegation of a task of the second application to a local computing device; analyze delegation of the task of the second application to a network- or Internet-based service; and based on the delegation analyses, decide between delegating the task of the second application to the local computing device and delegating the task of the second application to the network- or internet-based service; in response to the decision to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device, wherein delegating the task to be processed by the local computing device comprises displaying on a display of the local computing device a graphical user interface associated with the second application while a graphical user interface associated with the first application is displayed on the wearable computing device.
However, Mottes discloses receive a request to interact with a first application that is not being displayed on a display of the wearable computing device (e.g. Mottes; [Fig. 3] [0030] discloses user requests to interact with an application when user selects one of the three application.  [0033] discloses user can bring up menu to select/switch [interact] an application.  [Fig. 3] discloses user selects App2 [first application] from the menu to interact with App2 and then App2 is displayed on the mobile phone.  Thus, user requests to interact with App2 that is not being displayed.); in response to the request, determine whether a second application is running on the wearable computing device; in response to a determination that the second application is running on the wearable computing device, determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device, and execute the first application at the wearable computing device (e.g. Mottes; [0034] discloses one or more applications [second application] currently executed on the mobile phone can be moved to the CMI application server.  It is implied that in order to move the one or more applications to the CMI application server, Mottes must determine which application is currently being executed.  Furthermore, Mottes discloses determining that it is advantageous to offload execution of an application [second application] from the mobile device to the CMI application server.  If there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel, the CMI application server may be used to offload one or more applications currently executed on the mobile phone.  Thus, when a user selects to interact with App2 on the mobile phone while too many applications being executed on the mobile phone, the one or more application is delegated from the mobile phone.  This implies that in response to user’s request to interact with App2, it determines one or more applications currently executing on the phone and determines/analyzes whether to delegate the one or more application from the phone onto the CMI application server based on overloaded processor of the mobile phone.  The one or more application is offloaded to CMI application server in response to a determination that there is an attempt to overload the processor of the mobile phone with too many application executed in parallel.  [Fig. 3] [0030] discloses upon the user selecting App2 [first application], App2 is displayed, over display of the mobile phone [i.e. wearable device].  [0034] discloses offloading currently executed application [second application] from mobile phone to an application server [local device] and executing the .
Furthermore, Mottes also discloses delegate a task of the second application to a local computing device, wherein delegating the task to be processed by the local computing device comprises [[processing/executing the second application on the local device]] while a graphical user interface associated with the first application is displayed on the wearable computing device (e.g. Mottes; [Fig. 3] [0030] discloses upon the user selecting App2 [first application], App2 is displayed, over display of the mobile phone [i.e. wearable device].  [0034] discloses offloading currently executed application [second application] from mobile phone to an application server [local device] and executing the offloaded application on to the application server.  Thus, Mottes discloses offloading a task of the second application from mobile device [wearable device] to an application server [local device], wherein the second application is being processed on the application server while a GUI associated with App2 [first application] is displayed on the mobile device [wearable device].).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of allowing user to interact with the application that is not displayed on the mobile device via user selection menu and response to the user request offloading currently executed application from the mobile phone to another device as taught by Mottes into Chihara because it would reduce power consumption of the mobile phone and maintain performance for 
The combination of Chihara and Mottes does not expressly disclose displaying on a display of the local computing device a graphical user interface associated with the second application while a graphical user interface associated with the first application is displayed on the wearable computing device.
However, Lee discloses displaying on a display of the local computing device a graphical user interface associated with the second application while a graphical user interface associated with the first application is displayed on the wearable computing device (e.g. Lee; [Fig. 6] [0094] [0097-0102] discloses displaying second application on the external display device such as TV, or laptop [local computing device] while displaying first application on the display of mobile terminal.  For example, a text message application is sent from mobile terminal and displayed on TV or laptop [local computing device] while a web browser application is displayed on the display of the mobile terminal [wearable computing device].).  Lee also discloses a second application is running on the wearable computing device; and execute the first application at the wearable computing device (e.g. Lee; [Fig. 6] [0094] [0097-0102] discloses displaying/running second application on the external display device such as TV, or laptop [local computing device] while displaying/executing the first application on the display of mobile terminal.  For example, a text message application is sent from mobile terminal and displayed on TV or laptop [local computing device] while a web browser application is displayed on the display of the mobile terminal [wearable computing device].).  Lee also discloses receive a request to interact with a first application; in response to the request, determine whether a second application is running on the wearable computing device; in response to a determination that the second application is running on the wearable computing device, determine whether to delegate a task of the second application to a local computing device or to a network- or internet-based service; in response to a determination to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device (e.g. Lee; [Figs. 6-7] [0097-0102] discloses text message application being executed in the foreground of the mobile terminal of a user and the user requests to interact with a web browser application.  Execution of the text message application is delegated to an external device such as laptop, networked computer, TV, etc.  It is implied that when user requests to interact with the web browser application, the text message application is delegated from the mobile terminal to one of the external device based on the user selection.  The determination whether to delegate the text message application from the mobile terminal is made based on whether user selects to check the text message application on the mobile terminal or one of the external device.  For example, user can select to check the text message on the mobile terminal or onto one of the external devices.  If user selects to check the text message on one of the external devices, the text message application is delegated to the external device.  Furthermore, Lee also expressly discloses determining whether to delegate text message application from telephone to one of the plurality of external devices such as laptop, networked computer, camera or TV, based on user selection.  The text message application is delegated to a user selected external device.  Thus, Lee discloses determining whether to delegate the application from the mobile terminal to an external device and also discloses determining whether to delegate the application to a device connected via short-range communication or a wired/wireless internet communication.  For example, mobile terminal may determine to delegate text message application to a laptop or a TV or a networked computer based on the user selection.  [Fig. 4 and related description] discloses mobile terminal may be connected via wire/wireless connections to a plurality of external devices such as networked computer, laptop, TV, etc.  Also see [0021-0024] [0030] [0085] [0091] [0093-0094].). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of displaying a second application on a display of an external local computing device while displaying a first application on a display of a mobile terminal as taught by Lee into Chihara and Mottes because it would allow user to interact with desired application while avoiding influence of the other application (see Lee; [0102] [0094]).
As discussed above, Lee discloses deciding to delegate the application to a device connected via short rage communication or to a device accessible via wireless communication based on user selection or defined priority of the external device and type of application.  The combination of Chihara, Mottes and Lee does not expressly disclose instructions to: analyze delegation of a task of the second application to a local computing device; analyze delegation of the task of the second application to a network- or Internet-based service; and based on the delegation analyses, decide between delegating the task of the second application to the local computing device and delegating the task of the second application to the network- or internet-based service.
However, Wang discloses analyze delegation of a task of the second application to a local computing device; analyze delegation of the task of the second application to a network- or Internet-based service (e.g. Wang; [0049] [0056] [0063-0068] discloses dynamic ; and based on the delegation analyses, decide between delegating the task of the second application to the local computing device and delegating the task of the second application to the network- or internet-based service; in response to the decision to delegate the task of the second application to the local computing device, delegate the task of the second application to the local computing device (e.g. Wang; [0002] discloses it is feasible to offload computing to the cloud infrastructure servers such as remote cloud servers or local cloud servers such as nearby desktops.  The offloading interference engine makes intelligent offloading decisions to overcome the resources constraints of local devices.  [0011] discloses systematically evaluating the dynamic situations or conditions of devices, servers and network condition and making optimal decision on the computing distribution between local devices and remote servers.  [Abstract] [0040] discloses runtime offload decision making logic is to process the profile produced by the dynamic profiler based on the received decision impact factors according a predetermined policy and to determine final offloading decisions based on the predetermined policy and the processed decision impact factors. The runtime offload decision making logic is to provide the final offloading decisions to the applications on the device for executing the tasks locally or remotely based on the determined final offloading decision.  Also see [0016]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of dynamically evaluating the conditions of local devices and remote servers to optimal offloading decision as taught by Wang into the combination of 

As per claim 3, the combination of Chihara, Mottes, Lee and Wang discloses (Original) The apparatus of claim 1 [See rejection to claim 1 above], Chihara further discloses wherein: the local computing device is paired with the wearable computing device using one or more of the following: a BLUETOOTH connection between the local computing device and the wearable computing device; a near-field communication (NFC) connection between the local computing device and the wearable computing device; or a WI-FI connection between the local computing device and the wearable computing device (e.g. Chihara; [Fig. 1] [0049] discloses the mobile telephone device [local computing device] is in communication [paired] with the wrist watch-type information apparatus [wearable computing device] via Bluetooth.  [Fig. 7] discloses local devices paired with the wrist watch.  [0055] the wrist watch-type information apparatus receives the signal from the mobile telephone device through the Bluetooth module.). 

As per claim 5, the combination of Chihara, Mottes, Lee and Wang discloses (Currently Amended) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the processors are further operable to execute the instructions to: analyze the task; and delegate the task based at least in part on one or more of the following characteristics of the wearable computing device: available memory; CPU capacity; available energy; network connectivity; availability of network-based services; behavior of one or more users; or predicted processing time of the task (e.g. Chihara; [0049] [0079] [0083] discloses wrist watch-type information apparatus has the functions of bi-directional radio communication (short distance communication) with the mobile telephone device by Bluetooth [network connectivity].  The wrist-watch can transmit data to the mobile telephone device and receive data/text information from the mobile telephone device.  Thus, the characteristics of wrist watch [wearable computing device] only allows short distance bi-directional radio communication [network connectivity/availability of network-based services].  [Fig. 15] [0130] discloses remaining battery capacity [available energy].  [0117-0118] discloses user U sending the image of his face to the calling party via CMOS image sensor of the wrist watch.  The coded image is sent to the mobile telephone device and then the mobile telephone device sends the coded image to the calling party.  Thus, the wrist watch having only short distance communication capability [characteristic] relies on mobile telephone to perform task of sending coded image to the calling party.  [0128-0130] the watch CPU transmits [delegates] the access instruction to the mobile telephone device.  It is understood that the determination to delegate the instruction for accessing WWW server from the wrist watch to the mobile telephone device is based on analysis of wristwatch characteristics such as short distance communication.  Furthermore, it is understood that task analysis must be performed to determine whether the task can be performed via wrist-watch or the phone with network capabilities.  For example, a task to send coded image to the calling party or task to access WWW server must be offloaded to the mobile telephone device because the task requires network connectivity.). 
Furthermore, Mottes also discloses delegate the task based at least in part on one or more of the following characteristics of the wearable computing device: available memory; CPU capacity; available energy; network connectivity; availability of network-based services; behavior of one or more users; or predicted processing time of the task (e.g. Mottes; [0034] discloses there are cases where it is advantageous to off load execution of an application from the mobile phone to the CMI application server 130. For example, when the battery of the mobile phone is drained, then, in accordance with certain embodiments of the invention, it is possible to move one or more of the applications currently executed on the mobile phone to the CMI application server thereby reducing the power consumption of the mobile phone. In addition, or alternatively, if there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel, the CMI application server 130 may be used to offload one or more applications currently executed on the mobile phone to the CMI application server 130. This way reasonable performance for the applications executing on the mobile phone is maintained without loss of operability of a large number of applications for that mobile phone.).

As per claims 9, 11 and 13, these are method claims having similar limitations as cited in apparatus claims 1, 3 and 5, respectively.  Thus, claims 9, 11 and 13 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 3 and 5, respectively.

As per claims 17, 19 and 21, these are non-transitory storage media claims having similar limitations as cited in apparatus claims 1, 3 and 5, respectively.  Thus, claims 17, 19 and 21 are 

As per claim 28, the combination of Chihara, Mottes, Lee and Wang discloses (Previously Presented) The apparatus of Claim 1 [See rejection to claim 1 above], Chihara disclose wherein the processors are operable to delegate the task (e.g. Chihara; [0064] the wrist watch-type information apparatus requests the mobile telephone device to download the electronic mail and transfer it to the wrist watch-type apparatus.  [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  [0128-0130] discloses the watch CPU transmits [delegates] the access instruction to the mobile telephone device.) by executing the instructions to: analyze one or more characteristics of the wearable computing device (e.g. Chihara; [0049] discloses wrist watch-type information apparatus has the functions of bi-directional radio communication (short distance communication) [characteristics] with the mobile telephone device by Bluetooth.  The wrist-watch can transmit data to the mobile telephone device and receive data/text information from the mobile telephone device.  [0079] [0083] discloses the wrist watch has the function of effecting the local bi-directional radio communication (short distance only) with the mobile telephone device and the head set.  It also has the functional capability of transmitting an instruction to the headset to send music data.  The characteristics of wrist watch [wearable computing device] only allows short distance bi-directional radio communication.  Thus, Chihara implies analyzing characteristics of the wrist watch by determining that the wrist watch only has short distance communication capability.); determine to delegate the task of the second application based at least in part on the analysis of the one or more characteristics of the wearable computing device; and delegate the task to the local computing device (e.g. Chihara; [0064] the wrist watch-type information apparatus [wearable computing device] requests the mobile telephone device [computing device] to download the electronic mail and transfer it to the wrist watch-type apparatus.  [0117-0118] the task of sending coded image data to the calling party is delegated from the wrist watch to the mobile telephone device.  Thus, the wrist watch having only short distance communication capability relies on mobile telephone to perform task of sending coded image to the calling party.  [0128-0130] furthermore, the watch CPU [wearable computing device] transmits [delegates] the access instruction to the mobile telephone device [computing device].  It is understood that the instruction to access WWW server is delegated to the mobile telephone device from the wrist watch because the wrist watch only offers short distance communication.  Thus, Chihara implies that the task of application is determined to be delegated to the mobile device based on only short distance communication capability [characteristics] of the wearable device.).
Furthermore, Mottes expressly discloses analyze one or more characteristics of the wearable computing device (e.g. Mottes; [0034] discloses monitoring battery usage of the mobile phone or processor usage of the mobile phone.  For example, when the battery of the mobile phone is drained or if there is an attempt to overload the processor of the mobile phone with too many applications executed in parallel.); determine to delegate the task of the second application based at least in part on the analysis of the one or more characteristics of the wearable computing device; and delegate the task to the local computing device (e.g. Mottes; [0034] discloses there are cases where it is advantageous to off load execution of an application [second application] from the mobile phone [i.e. wearable device] to the CMI second application] currently executed on the mobile phone to the CMI application server.).

Claims 2, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara in view of Mottes, Lee and Wang and further in view of Chandrasekhar Narayanaswami (US 6,556,222 B1) (hereinafter Narayanaswami) and further in view of Brady et al. (US 2006/0253010 A1) (hereinafter Brady).

As per claim 2, the combination of Chihara, Mottes, Lee and Wang discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], Chihara further discloses wherein the wearable computing device comprises: a device body (e.g. Chihara; [Fig. 1, (12)] [Fig. 2] [Fig. 3] [Fig. 15] [0027] the wrist watch type wearable device.  [0051] wrist watch-type information apparatus (12).) comprising: one or more of the processors (e.g. Chihara; [Fig. 2] [0051] watch CPU (43) and image processing unit (49).  [Fig. 6] [Fig. 9].); the memory (e.g. Chihara; [Fig. 2] [0051] nonvolatile memory (57) and a frame memory (50).  [Fig. 6] [Fig. 9]); the display of the wearable computing device (e.g. Chihara; [Fig. 2] [0051] [0055] LCD display (44).); a band coupled to the device body (e.g. Chihara; [Fig. 3] [Fig. 5] discloses ; and an optical sensor (e.g. Chihara; [Fig. 2] [0051] a CMOS image sensor (48) is a device functioning as a camera for picking up an image.).
The combination of Chihara, Mottes, Lee and Wang does not expressly disclose a rotatable element about the display; and a detector configured to detecting rotation of the rotatable element; and an optical sensor in or on the band. 
However, Narayanaswami further discloses wherein the wearable computing device (e.g. Narayanaswami; [Abstract] a wearable mobile computing device (wrist watch).  [Fig. 2] [Col. 4, lines 15-16] a wrist watch device.) comprises: a device body comprising: one or more of the processors (e.g. Narayanaswami; [Fig. 2] [Col. 4, lines 15-26] the main card includes core processing unit such as CPU (55).); the memory (e.g. Narayanaswami; [Fig. 2] [Col. 4, lines 15-30] the main card includes nonvolatile and volatile memory.); the display of the wearable computing device (e.g. Narayanaswami; [Abstract] a wearable mobile device with a high resolution display.  [Fig. 2] [Col. 3, lines 1-4] wearable appliance including a high-resolution display.); a rotatable element about the display (e.g. Narayanaswami; [Abstract] [Col. 2, lines 58-67] the mobile computing device includes a user interface employing a bezel-based input mechanism including a bezel ring which may be rotated or depressed for generating rotation and wheel click events.  [Col. 3, lines 2-5] a wearable appliance including display for displaying text and graphics items and a bezel-based input device having a bezel ring capable of being rotated.  [Col. 5, lines 42-60] discloses roller wheel mechanism may be rolled up or down to simulate a display cursor scrolling function for text and graphics.  [Fig. 8B] [Col. 10, lines 11-17] the bezel input mechanism may be provided with a squeezable gasket surrounding the bezel plate.); and a detector configured to detect rotation of the rotatable element (e.g. ; [Abstract] [Col. 2, lines 58-67] the mobile computing device includes a user interface employing a bezel-based input mechanism including a bezel ring which may be rotated or depressed for generating rotation and wheel click events for enabling navigation, selection and entry of various displayed textual and graphics items.  Thus, upon rotating the wheel, rotation events are detected.  [Col. 3, lines 2-5] a wearable appliance including display for displaying text and graphics items and a bezel-based input device having a bezel ring capable of being rotated and activated for executing user interface functions.  It generates signals in response to rotation of the bezel ring for navigating the cursor through displayed graphic and text items, receives the signals that effects navigation, selection and entry of displayed items through user interface.  [Col. 5, lines 42-67] the roller wheel mechanism generates signals that are converted for receipt by the processor to enable movement of the wrist watch display cursor, movement of an arrow cursor or other displayed indicators providing browsing functions.  The rotation of roller wheel movement through a particular display is tracked by the processor.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the a bezel-based mechanism which may be rotated and depressed for generating both rotation and wheel click events as taught by Narayanaswami into the combination of Chihara, Mottes, Lee and Wang because it would enable the navigation, selection and entry of text and graphics display items displayed on the wearable computing device.  The bezel is a convenient mechanism since it is continuously rotatable and allows fine positioning (see Narayanaswami; [Col. 2, lines 17-20; 59-67]).
As discussed above, Chihara discloses wearable wrist watch device including optical sensor and a belt (e.g. Chihara; [Fig. 2] [0051] a CMOS image sensor (48) is a device an optical sensor in or on the band.
Furthermore, Brady discloses an optical sensor in or on the band (e.g. Brady; [Abstract] [Fig. 1] discloses an optical sensor (30) disposed on a band of the watch.  [0029-0030] discloses at least on band of the watch having an optical sensor connected to a circuitry assembly.  [0048] the optical sensor is preferably disposed on the band of a wrist watch.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the use of an optical sensor embedded on the band of a wearable device as taught by Brady into the combination of Chihara, Mottes, Lee, Wang and Narayanaswami because it would provide health-related information for display on the display unit of the watch.  In particular, the band with the optical sensor may be utilized with the bodylink system used on digital watches.  The location of the optical sensor on the band allows for integration with a conventional digital watch (see Brady; [0029-0030]).

As per claim 10, this is a method claim having similar limitations as cited in apparatus claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.

.

Claims 4, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara in view of Mottes, Lee and Wang and further in view of Fellenstein et al. (US 2006/0149652) (hereinafter Fellenstein).

As per claim 4, the combination of Chihara, Mottes, Lee and Wang discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein the processors are further operable to execute the instructions: analyze the task; and determining to delegate the task is performed based at least in part on one or more of the following: a latency sensitivity of the task; a processing requirement of the task; or a network payload size of data associated with the task.
However, Fellenstein discloses wherein the processors are further operable to execute the instructions: analyze the task; and determining to delegate the task is performed based at least in part on one or more of the following: a latency sensitivity of the task; a processing requirement of the task; or a network payload size of data associated with the task (e.g. Fellenstein; [0019] [claim 21] discloses analyzing a resource node requirement for the grid job [analyzing task].  If a selection of available resource nodes meeting the resource node requirement of the job are available, then the selection of available resource nodes are allocated .
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of determining to route the grid job based on grid job [task] requirement and available resource nodes meeting the resource node requirement for the grid job as taught by Fellenstein into the combination of Chihara, Mottes, Lee and Wang because it would allow execution of requested job on behalf of a client via routing the job to available resource node that meets the job requirement (see Fellenstein; [0019]).

As per claim 12, this is a method claim having similar limitations as cited in apparatus claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

As per claim 20, this is a non-transitory storage media claim having similar limitations as cited in apparatus claim 4.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 6-8, 15, 22-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chihara in view of Mottes, Lee and Wang and further in view of Ko et al. (US 2012/0262370 A1) (hereinafter Ko).

As per claim 6, the combination of Chihara, Mottes, Lee and Wang discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the task comprises wirelessly connecting to the remote computing device (e.g. Chihara; [0117-0118] discloses user U sending the image of his face to the calling party [task of an application] via CMOS image sensor of the wrist watch.  The coded image is sent to the mobile telephone device and then the mobile telephone device sends the coded image to the calling party.  [0128-0130] furthermore, discloses user U of the wrist watch gives an instruction [task of an application] to access World Wide Web server from the wrist watch.  The user of wearable wrist watch apparatus may access the desired site of the WWW server via remote control operation of the mobile device having a mobile communication network.). 
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server.  Also see Fig. 15.).
the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of executing a remote control application to control functionality of a smart TV as taught by Ko into the combination of Chihara, Mottes and Lee because it would allow user to control remote computing device with commonly owned mobile phone that eliminates need for conventional remote control.  The mobile terminal executing remote control application would allow user to perform not only a basic remote control function, but also a variety of additional functions by using information that is transmitted and received through wireless communication with the display device (see Ko; [0007-0010] [0111]).

As per claim 7, the combination of Chihara, Mottes, Lee and Wang discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the task comprises issuing a command to the remote computing device (e.g. Chihara; [0128-0130] furthermore, discloses user U of the wrist watch gives an instruction to access World Wide Web server from the wrist watch.  The user of wearable wrist watch apparatus may access the desired site of the WWW server via remote control operation of the mobile device having a mobile communication network.). 
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server.  Also see Fig. 15.).
As discussed above, Chihara strongly implies that the instructions (i.e. web browser application running on the watch) issued from the watch controls WWW server, but the combination does not expressly disclose the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
.

As per claim 8, the combination of Chihara, Mottes, Lee and Wang discloses (Previously Presented) The apparatus of claim 1 [See rejection to claim 1 above], Chihara discloses wherein the task comprises receiving data from the remote computing device (e.g. Chihara; [0064] the wrist-watch type apparatus receives the requested electronic mail and displays the contents on the LCD.  [0130] [Fig. 15] discloses receiving desired HTML data of the home page.  The task of accessing WWW server is delegated from wrist watch to the mobile computing device and the result of the access instruction [delegated task] is received by the wrist watch as illustrated in figure 15.). 
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, 
As discussed above, Chihara strongly implies that the instructions (i.e. web browser application running on the watch) issued from the watch controls WWW server, but the combination does not expressly disclose the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of executing a remote control application to control functionality of a smart TV as taught by Ko into the combination of Chihara, Mottes and Lee because it would allow user to control remote computing device with commonly owned mobile phone that eliminates need for conventional remote control.  The mobile terminal executing remote control application would allow user to perform not only a basic remote control function, but also a variety of additional functions by using information that is transmitted and received through wireless communication with the display device (see Ko; [0007-0010] [0111]).



As per claims 22-24, these are non-transitory storage media claims having similar limitations as cited in apparatus claims 6-8, respectively.  Thus, claims 22-24 are also rejected under the same rationale as cited in the rejection of rejected claims 6-8, respectively.

As per claim 25, the combination of Chihara, Mottes, Lee and Wang discloses (Previously Presented) The apparatus of Claim 1 [See rejection to claim 1 above], Chihara further discloses wherein the remote computing device comprises: an appliance; a television; a mobile device; or a personal computing device (e.g. Chihara; [0128-0130] furthermore, discloses user U of the wrist watch gives an instruction to access World Wide Web server from the wrist watch.  The user of wearable wrist watch apparatus may access the desired site of the WWW server via remote control operation of the mobile device having a mobile communication network.  Thus, the instruction to access WWW server is delegated to remote device such as a mobile device or server [computing device]).
Furthermore Chihara implies the second application controls one or more functions of a remote computing device (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server 
As discussed above, Chihara strongly implies that the instructions (i.e. web browser application running on the watch) issued from the watch controls WWW server, but the combination does not expressly disclose the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of executing a remote control application to control functionality of a smart TV as taught by Ko into the combination of Chihara, Mottes and Lee because it would allow user to control remote computing device with commonly owned mobile phone that eliminates need for conventional remote control.  The mobile terminal executing remote control application would allow user to perform not only a basic remote control function, but also a variety of additional functions by using information that is transmitted and received through wireless communication with the display device (see Ko; [0007-0010] [0111]). 

(Currently Amended) The apparatus of Claim 1 [See rejection to claim 1 above], Chihara implies wherein: the second application controls one or more functions of a remote computing device; the task of the second application comprises executing the second application; (e.g. Chihara; [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server to generate HTML data for the requested webpage.  ), and Chihara further discloses the processors are further operable to execute the instructions to: receive input controlling the second application; and generate, based on the input, a communication to the local computing device, wherein the communication controls the second application (e.g. Chihara; [0117-0118] discloses user U sending the image of his face to the calling party [task of an application] via CMOS image sensor of the wrist watch.  The coded image is sent to the mobile telephone device and then the mobile telephone device sends the coded image to the calling party.  [Fig. 15] [0128-0130] discloses user of the wrist-watch issues instructions for access to the desired WWW server, the watch CPU transmits the access instruction to the mobile telephone device.  The mobile telephone device connects to the server desired by the user.  The WWW server provides HTML data of the requested home page.  Thus, the access instructions provided from the user of the watch commands/controls WWW server.).
Furthermore, Mottes discloses receive input controlling the second application; and generate, based on the input, a communication to the local computing device, wherein the communication controls the second application (e.g. Mottes; [Fig. 3] [0030-0034] discloses a menu 320 is displayed on the phone which includes a message for selection of one of three applications App1 320-1, App2 320-2 and App3 320-3, each of which is associated in this case with a numeral, 1 through 3 respectively. Upon the user selecting one of the three, for example, selecting 2, App2 is displayed, over display 330 of mobile phone 150, together with a return indication, for example `*` on the phone's keypad. App2 is actually executed over an application server 120 that communicates as described with respect of FIG. 2 above, to display content from App2 in the display area 330.  Thus, based on the user selection/input the execution of the App2 is controlled on the CMI application server.).
The combination does not expressly disclose the second application controls one or more functions of a remote computing device.
However, Ko expressly discloses the second application controls one or more functions of a remote computing device (e.g. Ko; [Fig. 2] [Fig. 3] [0106-0109] discloses mobile phone executes a remote control application for smart TV.  When the remote control application for smart TV is executed in the mobile terminal, various buttons for controlling the operation of the smart TV may be displayed in the display module of the mobile terminal.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of executing a remote control application to control functionality of a smart TV as taught by Ko into Chihara because it would allow user to control remote computing device with commonly owned mobile phone that eliminates need for conventional remote control.  The mobile terminal executing remote control application would allow user to perform not only a basic remote control function, but also a variety of additional functions by using 

Response to Arguments
Applicant's arguments filed on 05/07/2021 have been fully considered but they are moot in view of new grounds of rejections. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


June 4, 2021


/HIREN P PATEL/Primary Examiner, Art Unit 2196